Citation Nr: 1627466	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for a left hip disorder, to include as secondary to degenerative disc disease of the lumbar spine. 

2. Entitlement to service connection for a right hip disorder, to include as secondary to degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) in Columbia, South Carolina. In December 2014, the Board remanded the claims for additional development and adjudicative action.  

In an August 2015 rating decision, the RO granted entitlement to service connection for right lower extremity radiculopathy. The Veteran has not appealed that decision, and the Board does not have jurisdiction over it. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in April 2013.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The most competent evidence of record preponderates against finding that a left hip disorder was demonstrated during the Veteran's service, that left hip arthritis was compensably disabling within a year of his separation from active duty, and that a left hip disorder is related to any service-connected disability.

2.  The most competent evidence of record preponderates against finding that a right hip disorder was demonstrated during the Veteran's service, that right hip arthritis was compensably disabling within a year of his separation from active duty, and that a right hip disorder is related to any service-connected disability.


CONCLUSIONS OF LAW

1. A left hip disorder was not incurred in or aggravated by service, left hip arthritis may not be presumed to have been so incurred, and such a disorder was not caused and is not aggravated by lumbar degenerative disc disease.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. A right hip disorder was not incurred in or aggravated by service, right hip arthritis may not be presumed to have been so incurred, and such a disorder was not caused and is not aggravated by lumbar degenerative disc disease.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a);  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Left Hip Disorder

The Board has reviewed all service treatment records, available VA medical records, and private medical records from Comprehensive Family Care, S.A. Chiropractic Clinic, and the Chiropractic Care Center.  These records do not include any opinion linking a left hip disorder to include trochanteric bursitis and an iliotibial band syndrome to service or to the Veteran's lumbar degenerative disc disease.  They do not reveal competent evidence of a left hip disorder or compensably disabling left hip arthritis within a year of the appellant's separation from active duty.  

While the appellant now reports that his left hip disorders are related to his service-connected degenerative disc disease of the lumbar spine, without competent evidence linking current left hip disorder to service or a service-connected disability, the benefits sought on appeal cannot be granted.   The Board notes that the Veteran is already service-connected for left lower extremity radiculopathy as secondary to his degenerative disc disease of the lumbar spine. While the appellant is competent to report his history of a painful left hip, he is not competent to state that his current left trochanteric bursitis or left iliotibial band syndrome are due to his military service or caused by or permanently aggravated by degenerative disc disease of the lumbar spine. 

The available competent medical evidence is relevant in that following a March 2011 VA examination a VA physician opined in an August 2015 addendum opinion that the appellant's left trochanteric bursitis and left iliotibial band syndrome were not connected to his degenerative disc disease of the lumbar spine. The clinician explained that the bursa is a fluid filled sac that can become inflamed in and of itself and is not caused by arthritis or another area of the body, such as the spine. The clinician explained that left iliotibial band syndrome is a syndrome not caused by arthritis and can be caused by overuse of that particular lower extremity.  There is no competent evidence to the contrary.  Given the foregoing the Board finds that the preponderance of the most probative and competent evidence is against the claim.  Hence, entitlement to service connection for a left hip disorder is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.3.303, 3.307, 3.309, 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disorder

In December 2014, the Board remanded this claim and a claim of entitlement to service connection for a right hip disorder for additional development and adjudicative action. In a March 2011 VA medical examination, the Veteran was diagnosed with right hip radiculopathy. In an August 2015 VA medical opinion, the clinician opined that the Veteran's right lower extremity radiculopathy was at least as likely as not related to the Veteran's service-connected degenerative arthritis of the lumbar spine. In an August 2015 rating decision, the RO granted service connection for right lower extremity radiculopathy. 

The Board has reviewed all service treatment records, available VA medical records, and private medical records from Comprehensive Family Care, S.A. Chiropractic Clinic, and Chiropractic Care Center.  These records do not include any opinion linking a distinct right hip disorder other than radiculopathy to service or to lumbar degenerative disc disease.  They do not reveal competent evidence of a right hip disorder or compensably disabling right hip arthritis within a year of the appellant's separation from active duty.  

While the appellant now reports that his right hip pain is related to lumbar degenerative disc disease, without competent evidence linking a distinct right hip disorder to service or a service-connected disability, the benefit sought on appeal cannot be granted.   Notably, the Veteran is already service-connected for right lower extremity radiculopathy as secondary to his degenerative disc disease of the lumbar spine. While the appellant is competent to report his history of a painful right hip, he is not competent to state that a right hip disorder is due to his military service or caused by or permanently aggravated by degenerative disc disease of the lumbar spine. 

The available competent medical evidence is relevant in that following a March 2011 VA examination a VA physician opined in an August 2015 addendum opinion that sciatica was not connected to his degenerative disc disease of the lumbar spine. There is no competent evidence to the contrary.  Given the foregoing the Board finds that the preponderance of the most probative and competent evidence is against the claim.  Hence, entitlement to service connection for a right hip disorder is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.3.303, 3.307, 3.309, 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disorder is denied. 

Entitlement to service connection for a right hip disorder is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


